     Case 2:18-cv-02717-KJM-AC Document 70 Filed 05/14/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JESSICA H. JORDAN,                                No. 2:18-cv-02717-KJM-AC
12                          Plaintiff,
13           v.                                         ORDER
14    BANK OF AMERICA, N.A.;
      NATIONSTAR MORTGAGE LLC d/b/a
15    MR. COOPER; and DOES 1-100,
      Inclusive,
16
                            Defendants.
17

18
                    The parties jointly request, ECF No. 69, to stay case activity due to COVID-19 and
19
     to modify the case management schedule. Good cause appearing, the court GRANTS this
20
     request, as follows:
21
             1.     Due to the ongoing COVID-19 healthcare emergency affecting defendant’s
22
                    operations, all pretrial discovery, motion practice and other case activity in this
23
                    matter shall be suspended, effective immediately, through July 20, 2020;
24
             2.     The discovery deadline is hereby extended from May 18, 2020, to July 16, 2020;
25
                    and the dispositive motion hearing date is hereby extended from July 24, 2020, to
26
                    September 25, 2020; and
27

28
                                                        1
     Case 2:18-cv-02717-KJM-AC Document 70 Filed 05/14/20 Page 2 of 2

 1        3.    On or before sixty (60) days from filing the stipulation, the parties are directed to
 2              submit a status report to the court with recommendations for proceeding with the
 3              case.
 4              This order resolves ECF No. 69.
 5              IT IS SO ORDERED.
 6   DATED: May 14, 2020.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
